Citation Nr: 0431274	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  He died in March 1973.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded this case in April 2004 for 
additional development.  The case now returns to the Board 
for appellate review. 

The Board notes that the appellant requested a hearing before 
the Board in Washington, D.C.  Her hearing was scheduled for 
November 19, 2003.  In an October 2003 letter, the appellant 
withdrew her hearing request.  See 38 C.F.R. § 20.702(d), (e) 
(2004).

The Board also observes that the appellant's representative 
submitted additional evidence consisting of information 
regarding the veteran's service, to include his unit in 
Vietnam.  In connection with the submission of such evidence, 
the appellant's representative waived consideration of the 
newly submitted evidence by the RO.  Therefore, the Board may 
properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

?	This claim is remanded to obtain service personnel 
records. 
?	This claim is remanded for additional development 
consistent with the Veterans Claims Assistance Act of 
2000 (VCAA).

As reported on the veteran's death certificate, the immediate 
cause of the veteran's death was exsanguination as a result 
of a self-inflicted shotgun wound to the lower left chest.  
No additional underlying or contributing conditions were 
noted on the death certificate.  

The appellant contends that the veteran served in the Vietnam 
War and upon returning, he became sick from Agent Orange 
exposure, post-traumatic stress disorder (PTSD), and malaria.  
She claims that the veteran committed suicide because of 
PTSD.

The Board acknowledges that the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
appeal now before the Board.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as military 
records.  In October 2004, the appellant's representative 
submitted a Post-Remand Brief in which he directed the 
Board's attention to the veteran's Report of Separation from 
the Armed Services of the United States (Form DD 214) 
indicating the veteran's reenlistment code as RE 3A and his 
pay grade was E4.  The Board notes that RE 3A indicates that 
the servicemember did not meet area aptitude prerequisites 
and is fully qualified for reenlistment, provided that the 
mental criteria of table 2-1 are met.  As the appellant's 
representative indicated, making the rank of E4 in two years 
and having aptitude problems is opposing information.  As 
such, a remand is warranted to obtain the veteran's service 
personnel records, to include any military administrative 
records, in an effort to reconcile such conflicting 
information. 

Additionally, the Board remanded this case in April 2004 to 
allow the appellant an opportunity to submit additional 
evidence in support of her claim that the veteran committed 
suicide as a result of PTSD.  However, to date, no response 
has been received from the appellant.  Since the Board has 
determined that additional development is necessary, while on 
remand, the appellant should again be contacted and requested 
to provide any type of evidence, such as "buddy" statements 
or letters written by the veteran during service relevant to 
symptoms and/or traumatic service events, or medical evidence 
of psychiatric treatment and diagnosis, which would 
substantiate the claim of entitlement to service connection 
for the veteran's death based on PTSD of service origin.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that 
appellant's representative confirm her 
present address.  Thereafter, the RO 
should again send a letter specifically 
advising the appellant to submit any type 
of evidence that may be used to support 
her contention that the veteran committed 
suicide as a result of service-related 
PTSD.  Such pertinent evidence may 
include copies of service medical or 
personnel records the appellant may hold 
in her possession; statements from 
service medical personnel; "buddy" 
statements or affidavits from fellow 
service persons; medical records from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; or, letters written by the 
veteran during service.  The appellant 
should also be asked to provide specific 
details of any in-service stressors the 
veteran told her of.  Also, the letter 
should again request the appellant to 
identify all VA and non-VA medical 
providers who examined or treated the 
veteran for any mental disability or any 
other disability asserted to have played 
any role in the veteran's death.  The RO 
should take the appropriate steps to 
obtain identified records not already 
associated with the claims file.

2.  The RO should obtain the veteran's 
service personnel records, to include any 
military administrative records.

3.  The RO should then conduct any 
additionally indicated development.  
Specifically, if evidence submitted from 
the appellant or the veteran's personnel 
records indicate possible stressors, the 
RO should undertake development in an 
effort to verify such stressor(s).  
Additionally, if deemed necessary for the 
appropriate adjudication of the appeal, 
the RO should obtain a medical opinion.

4.  After completing the above actions, 
the RO should re-adjudicate the 
appellant's claims of entitlement to 
service connection for the veteran's 
death and Chapter 35 DEA benefits.  If 
the claims remain denied, the RO should 
issue the appellant and her 
representative a supplemental statement 
of the case that includes notice of all 
potentially applicable regulations and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




